


Exhibit 10.33

 

RESTRICTED STOCK AWARD AGREEMENT

 

Non-transferable

GRANT TO

 

--------------------------------------------------------------------------------

 

(“Grantee”)

 

by Sally Beauty Holdings, Inc. (the “Company”) of

 

           shares of its common stock, $0.01 par value (the “Shares”)

 

pursuant to and subject to the provisions of the Sally Beauty Holdings, Inc.
2010 Omnibus Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following page (the “Terms and Conditions”).  By accepting the
Shares, Grantee shall be deemed to have agreed to the Terms and Conditions set
forth in this Award Agreement and the Plan.  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.

 

Unless the expiration of restrictions on the Shares is accelerated as provided
herein or otherwise in the discretion of the Committee, the restrictions on
these Shares shall expire in accordance with the following schedule, provided
that Grantee is providing services to the Company on each of the following
dates:

 

Lapsing Date

 

Percent of Shares Vested

 

October 18, 2011

 

20

%

October 18, 2012

 

40

%

October 18, 2013

 

60

%

October 18, 2014

 

80

%

October 18, 2015

 

100

%

 

IN WITNESS WHEREOF, Sally Beauty Holdings, Inc., acting by and through its duly
authorized officers, has caused this Award Agreement to be duly executed.

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

Grant Date: October 19, 2010

Its:

 

 

 

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated. 
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered.  Subject to Section 3 hereof, if Grantee’s
service terminates for any reason other than as described in Section 2(c) below,
then Grantee shall forfeit all of Grantee’s right, title and interest in and to
the Restricted Shares as of the date of termination, and such Restricted Shares
shall be reconveyed to the Company without further consideration or any act or
action by the Grantee. If any Restricted Shares do not vest pursuant to
Section 2(c), then Grantee shall forfeit all of Grantee’s right, title and
interest in and to such Restricted Shares as of the date of termination, and
such Restricted Shares shall be reconveyed to the Company without further
consideration or any act or action by the Grantee. The restrictions imposed
under this Section shall apply to all shares of Common Stock or other securities
issued with respect to Restricted Shares hereunder in connection with any
merger, reorganization, consolidation, recapitalization, stock dividend or other
change in corporate structure affecting the Common Stock.

 

2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

 

(a) as to the percentages of the Shares specified on the cover page hereof, on
the respective lapsing dates specified on such page, provided Grantee is
providing services to the Company on each such lapsing date;

 

(b) as to 100% of the Shares, upon the occurrence of a Change in Control, unless
the Committee otherwise determines as provided in Section 9.2 of the Plan,
provided Grantee is providing services to the Company on the date of such Change
in Control; or

 

(c) as to that portion of the Shares that would have become vested on the next
vesting date following the effective date of Grantee’s termination of service,
upon Grantee’s termination of service as a result of Grantee’s death or
Disability.

 

3. Retirement. If Grantee’s service with the Company is terminated as a result
of his or her Retirement and Grantee agrees to be bound by certain restrictive
covenants (including non-competition, non-solicitation, non-disclosure and
non-disparagement covenants as determined in the sole discretion of the Company)
(“Restrictive Covenants”), for the three-year period following his or her
Retirement, then the Restricted Shares will continue to vest for the three-year
period following Grantee’s Retirement as if Grantee’s service had not
terminated, unless Grantee violates the any of the Restrictive Covenants.  If,
in the sole discretion of the Committee, Grantee violates one of the Restrictive
Covenants during the three-year period following Grantee’s Retirement, then
Grantee shall forfeit all of his or her right, title and interest in and to such
Restricted Shares as of the date of such violation, and such Restricted Shares
shall be reconveyed to the Company without further consideration or any act or
action by the Grantee.  If Grantee’s service with the Company is terminated as a
result of his or her Retirement and Grantee does not agree to be bound by
Restrictive Covenants, then Grantee shall forfeit all of his or her right, title
and interest in and to such Restricted Shares as of the date of termination, and
such Restricted Shares shall be reconveyed to the Company without further
consideration or any act or action by the Grantee.

 

4. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a

 

--------------------------------------------------------------------------------


 

certificate for Restricted Shares is issued during the Restricted Period, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form (in addition to any legend required under
applicable state securities laws): “This certificate and the shares of stock
represented hereby are subject to the terms and conditions contained in a
Restricted Stock Award Agreement between the registered owner and Sally Beauty
Holdings, Inc.  Release from such terms and conditions shall be made only in
accordance with the provisions of such Award Agreement, copies of which are on
file in the offices of Sally Beauty Holdings, Inc.”  Stock certificates for the
Shares, without the above legend, shall be delivered to Grantee or Grantee’s
designee upon request of Grantee after the expiration of the Restricted Period,
but delivery may be postponed for such period as may be required for the Company
with reasonable diligence to comply, if deemed advisable by the Company, with
registration requirements under the Securities Act of 1933, listing requirements
of any national securities exchange, and requirements under any other law or
regulation applicable to the issuance or transfer of the Shares.

 

5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period.  Each dividend payment, if any, shall be made no later
than the end of the calendar year in which the dividend is paid to the
shareholders or, if later, the 15th day of the third month following the date
the dividend is paid to shareholders; provided that, if any such dividends or
distributions are paid in shares of Common Stock or other securities, such
shares and other securities shall be subject to the same restrictions that apply
to the Shares during the Restricted Period. If Grantee forfeits any rights he
may have under this Award Agreement, Grantee shall no longer have any rights as
a shareholder with respect to the Restricted Shares or any interest therein and
Grantee shall no longer be entitled to receive dividends on such stock. In the
event that for any reason Grantee shall have received dividends upon such stock
after such forfeiture, Grantee shall repay to the Company any amount equal to
such dividends.

 

6. Payment of Taxes.  Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code.  To effect
such election, Grantee may file an appropriate election with the Internal
Revenue Service within thirty (30) days after award of the Shares and otherwise
in accordance with applicable Treasury Regulations.  Grantee will, no later than
the date as of which any amount related to the Shares first becomes includable
in Grantee’s gross income for federal income tax purposes, pay to the Company,
or make other arrangements satisfactory to the Board regarding payment of, any
federal, state and local taxes (including Grantee’s FICA obligation) required by
law to be withheld with respect to such amount.  The obligations of the Company
under this Award Agreement will be conditional on such payment or arrangements,
and the Company will, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to Grantee.

 

7. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Agreement and this Award Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Agreement, the provisions of the Plan shall be controlling and determinative.

 

8. No Right to Continued Service. Nothing in this Award Agreement shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s service at any time, nor confer upon Grantee any right to
continue providing services to the Company or any Affiliate.

 

9. Successors. This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plan.

 

--------------------------------------------------------------------------------


 

10. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to Sally Beauty Holdings, Inc., 3001
Colorado Boulevard, Denton, TX 76210, Attn: Secretary, or any other address
designated by the Company in a written notice to Grantee. Notices to Grantee
will be directed to the address of Grantee then currently on file with the
Company, or at any other address given by Grantee in a written notice to the
Company.

 

11. Compensation Recoupment Policy. This Award Agreement shall be subject to the
terms and conditions of any compensation recoupment policy adopted from time to
time by the Board or any committee of the Board, to the extent such policy is
applicable.

 

--------------------------------------------------------------------------------

 
